               Case 1:20-cr-00667-VEC Document 120
                                               119 Filed 08/26/21 Page 1 of 1


                                                              47 PARK STREET                             2 9 BROADWAY, SUITE 1412
RUHNKE & BARRETT                                              MONTCLAIR , N .J . 07042                   NEW YORK, N.Y. 10006
                                                              973-744-1000                               212-608-7949
ATTORNEYS AT LAW
                                                                                    973-746-1490 (FAX)


    DAVID A. RUHNKE   (davidruhnke@ruhnkeandbarrett.com)        "    JEAN D. BARRETT     (jeanbarrett@ruhnkeandbarrett.com)




MEMO ENDORSED
                                               REPLY TO MONTCLAIR OFFICE


                                                                    August 26, 2021
                                                                                                 USDC SDNY
    Via ecf                                                                                      DOCUMENT
    Honorable Valerie E. Caproni, U.S.D.J.                                                       ELECTRONICALLY FILED
    Southern District of New York                                                                DOC #:
    40 Foley Square                                                                              DATE FILED: 8/26/2021
    New York, NY 10007

                               Re:      United States v. Wilbright, et al., 20 Cr. 0667(VEC)

    Dear Judge Caproni:

           I represent Jamel Murray, a defendant in this case. He is scheduled to be sentenced on
    November 2, 2021. I write, respectfully, to request that the Court modify his release conditions from
    home detention to a curfew. He would still be on location monitoring. His Pretrial Services Officer
    Joshua Rothman has approved this change and AUSA Christopher Clore has no objection.

             Thank you for your attention to this request.

                                                                    Respectfully yours,

                                                                    /s/ Jean D. Barrett
                                                                    Jean D. Barrett


    cc via email: Joshua Rothman, Pretrial Services Officer                        Application GRANTED.
                  Jamel Murray
       via ecf:   Christopher Clore, AUSA
                                                                                     SO ORDERED.



                                                                                                                         8/26/2021
                                                                                     HON. VALERIE CAPRONI
                                                                                     UNITED STATES DISTRICT JUDGE
    C:\CASE FILES\SENTENCES\CASES\Murray, Jamel\Bond\Judge Caproni 8-26-21.wpd
